Exhibit 10.1

SUBSCRIPTION AGREEMENT

PRIVATE PLACEMENT OF SERIES C PREFERRED STOCK AND WARRANTS

OF

XPLORE TECHNOLOGIES CORP.

Subscriber:                                    

 

 

Amount of Subscription $                              

 

 

(Purchase Price)

 

Xplore Technologies Corp.
14000 Summit Drive, Suite 900
Austin, Texas 78728
Attn: Michael J. Rapisand

Gentlemen:


1.              SUBSCRIPTION


A.               THE UNDERSIGNED (SOMETIMES REFERRED TO HEREIN AS “PURCHASER”),
INTENDING TO BE LEGALLY BOUND, IRREVOCABLY SUBSCRIBES FOR AND AGREES TO PURCHASE
               UNITS, EACH CONSISTING OF ONE SHARE OF SERIES C CONVERTIBLE
PREFERRED STOCK, $.001 PAR VALUE PER SHARE (THE “SERIES C PREFERRED”), AND ONE
WARRANT TO PURCHASE ONE-HALF OF ONE SHARE OF COMMON STOCK (THE “WARRANTS” AND
TOGETHER WITH THE SERIES C PREFERRED, THE “SECURITIES” OR THE “UNITS”) OF XPLORE
TECHNOLOGIES CORP., A DELAWARE CORPORATION (THE “COMPANY”), AT  THE PURCHASE
PRICE OF $0.50 PER UNIT (THE “PURCHASE PRICE”), OFFERED BY THE COMPANY (THE
“OFFERING”) ON THE TERMS AND CONDITIONS DESCRIBED THAT CERTAIN CONFIDENTIAL
PRIVATE PLACEMENT MEMORANDUM DATED JULY 3, 2007 (THE “MEMORANDUM”). THE
UNDERSIGNED HEREWITH DELIVERS TO THE COMPANY THE PURCHASE PRICE REQUIRED TO
PURCHASE THE SECURITIES SUBSCRIBED FOR HEREUNDER BY DELIVERY TO THE COMPANY OF A
CHECK OR CERTIFIED FUNDS IN THE AMOUNT OF THE PURCHASE PRICE. THE MINIMUM
INVESTMENT IS $100,000 UNLESS OTHERWISE DETERMINED IN THE SOLE DISCRETION OF THE
COMPANY.


2.              ACCREDITED INVESTOR REPRESENTATIONS


A.               IN ORDER TO ENSURE THAT THE SECURITIES ARE SOLD PURSUANT TO AN
APPROPRIATE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND IN ACCORDANCE WITH REGULATION D PROMULGATED
THEREUNDER (“REGULATION D”), THE UNDERSIGNED REPRESENTS AND WARRANTS THAT THE
UNDERSIGNED IS AN ACCREDITED INVESTOR DESCRIBED WITHIN ONE OF THE FOLLOWING
CATEGORIES:

I.                           A BANK AS DEFINED IN SECTION 3(A)(2) OF THE
SECURITIES ACT, OR ANY SAVINGS AND LOAN ASSOCIATION OR OTHER INSTITUTION AS
DEFINED IN SECTION 3(A)(5)(A) OF THE SECURITIES ACT WHETHER ACTING IN ITS
INDIVIDUAL OR FIDUCIARY CAPACITY; ANY BROKER OR DEALER REGISTERED PURSUANT TO
SECTION 15 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”); ANY INSURANCE COMPANY AS DEFINED IN SECTION 2(A)(13) OF THE SECURITIES
ACT; ANY INVESTMENT COMPANY REGISTERED UNDER THE INVESTMENT COMPANY ACT OF 1940
OR A BUSINESS DEVELOPMENT COMPANY AS DEFINED


--------------------------------------------------------------------------------


IN SECTION 2(A)(48) OF THAT ACT; ANY SMALL BUSINESS INVESTMENT COMPANY LICENSED
BY THE U.S. SMALL BUSINESS ADMINISTRATION UNDER SECTION 301(C) OR (D) OF THE
SMALL BUSINESS INVESTMENT ACT OF 1958; ANY PLAN ESTABLISHED AND MAINTAINED BY A
STATE, ITS POLITICAL SUBDIVISIONS, OR ANY AGENCY OR INSTRUMENTALITY OF A STATE
OR ITS POLITICAL SUBDIVISIONS, FOR THE BENEFIT OF ITS EMPLOYEES, IF SUCH PLAN
HAS TOTAL ASSETS IN EXCESS OF $5,000,000; ANY EMPLOYEE BENEFIT PLAN WITHIN THE
MEANING OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 (“ERISA”) IF THE
INVESTMENT DECISION IS MADE BY A PLAN FIDUCIARY, AS DEFINED IN SECTION 3(21) OF
ERISA, WHICH IS EITHER A BANK, SAVINGS AND LOAN ASSOCIATION, INSURANCE COMPANY,
OR REGISTERED INVESTMENT ADVISER, OR IF THE EMPLOYEE BENEFIT PLAN HAS TOTAL
ASSETS IN EXCESS OF $5,000,000 OR, IF A SELF-DIRECTED PLAN, WITH INVESTMENT
DECISIONS MADE SOLELY BY PERSONS THAT ARE ACCREDITED INVESTORS;

II.                        A PRIVATE BUSINESS DEVELOPMENT COMPANY AS DEFINED IN
SECTION 202(A)(22) OF THE INVESTMENT ADVISERS ACT OF 1940;

III.                     AN ORGANIZATION DESCRIBED IN SECTION 501(C)(3) OF THE
INTERNAL REVENUE CODE, CORPORATION, MASSACHUSETTS OR SIMILAR BUSINESS TRUST, OR
PARTNERSHIP, NOT FORMED FOR THE SPECIFIC PURPOSE OF ACQUIRING THE SECURITIES,
WITH TOTAL ASSETS IN EXCESS OF $5,000,000;

IV.                    A DIRECTOR OR EXECUTIVE OFFICER OF THE COMPANY;

V.                       A NATURAL PERSON WHOSE INDIVIDUAL NET WORTH, OR JOINT
NET WORTH WITH THAT PERSON’S SPOUSE AT THE TIME OF THE PURCHASE OF THE
SECURITIES, EXCEEDS $1,000,000;

VI.                    A NATURAL PERSON WHO HAD AN INDIVIDUAL INCOME (EXCLUSIVE
OF ANY INCOME EARNED BY THEIR SPOUSE) IN EXCESS OF $200,000 IN EACH OF THE TWO
MOST RECENT YEARS OR JOINT INCOME WITH THAT PERSON’S SPOUSE IN EXCESS OF
$300,000 IN EACH OF THE TWO MOST RECENT YEARS AND HAS A REASONABLE EXPECTATION
OF REACHING THE SAME INCOME LEVEL IN THE CURRENT YEAR;

VII.                 A TRUST, WITH TOTAL ASSETS IN EXCESS OF $5,000,000, NOT
FORMED FOR THE SPECIFIC PURPOSE OF ACQUIRING THE SECURITIES, WHOSE PURCHASE IS
DIRECTED BY A SOPHISTICATED PERSON AS DESCRIBED IN RULE 505(B)(2)(II) OF
REGULATION D; OR

VIII.              AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE ACCREDITED
INVESTORS.


B.              THE UNDERSIGNED CERTIFIES THAT THIS REPRESENTATION IS TRUE AND
CORRECT AND HEREBY AGREES TO NOTIFY THE COMPANY OF ANY CHANGE WHICH OCCURS IN
SUCH INFORMATION PRIOR TO THE COMPANY’S ACCEPTANCE OF THIS SUBSCRIPTION.


3.              GENERAL REPRESENTATIONS AND WARRANTIES

The undersigned hereby acknowledges, represents and warrants to and agrees with
the Company, with full knowledge that the Company intends to rely hereon, as
follows:


(A)           THE UNDERSIGNED IS ACQUIRING THE SECURITIES FOR THE UNDERSIGNED’S
OWN ACCOUNT AS PRINCIPAL, FOR INVESTMENT PURPOSES ONLY, AND NOT WITH A VIEW TO,
OR FOR, RESALE OR DISTRIBUTION OF ALL OR ANY PART OF THE SECURITIES, AND NO
OTHER PERSON HAS A DIRECT OR INDIRECT BENEFICIAL INTEREST IN SUCH SECURITIES.

2


--------------------------------------------------------------------------------



(B)           THE UNDERSIGNED ACKNOWLEDGES ITS UNDERSTANDING THAT THE SECURITIES
ARE BEING OFFERED AND SOLD WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR THE
SECURITIES LAWS OF ANY STATE, IN RELIANCE UPON THE EXEMPTIONS FROM THE
REGISTRATION PROVISIONS OF THE SECURITIES ACT AND THE REGULATIONS THEREUNDER
AFFORDED BY SECTION 4(2) OF THE SECURITIES ACT AND REGULATION D PROMULGATED
THEREUNDER, AND THAT SUCH RELIANCE IS PREDICATED IN PART ON THE UNDERSIGNED’S
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS SUBSCRIPTION AGREEMENT.


(C)           THE UNDERSIGNED WILL NOT SELL OR OTHERWISE TRANSFER THE SECURITIES
WITHOUT REGISTRATION UNDER THE SECURITIES ACT, OR SATISFYING AN EXEMPTION
THEREFROM AND FULLY UNDERSTANDS AND AGREES THAT THE UNDERSIGNED MUST BEAR THE
ECONOMIC RISK OF THE UNDERSIGNED’S PURCHASE OF THE SECURITIES FOR AN INDEFINITE
PERIOD OF TIME.


(D)           THE UNDERSIGNED AGREES TO THE PLACEMENT OF THE FOLLOWING LEGEND ON
ANY CERTIFICATE REPRESENTING THE SECURITIES:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
COMPLIANCE WITH ALL APPLICABLE STATE SECURITIES LAWS.


(E)           THE UNDERSIGNED HAS THE FINANCIAL ABILITY TO BEAR THE ECONOMIC
RISK OF THE INVESTMENT BY THE UNDERSIGNED IN THE SECURITIES, HAS ADEQUATE MEANS
FOR PROVIDING FOR THE UNDERSIGNED’S CURRENT NEEDS AND CONTINGENCIES AND HAS NO
NEED FOR LIQUIDITY WITH RESPECT TO THE UNDERSIGNED’S INVESTMENT IN THE
SECURITIES.


(F)            IF THE UNDERSIGNED IS:

I.                  AN INDIVIDUAL, THE UNDERSIGNED IS AT LEAST 21 YEARS OF AGE,
AND A BONA FIDE RESIDENT OF THE STATE SET FORTH ON THE SIGNATURE PAGE HEREOF,
THE ADDRESS SET FORTH IS THE UNDERSIGNED’S TRUE AND CORRECT RESIDENCE ADDRESS;
AND THE UNDERSIGNED IS LEGALLY EMPOWERED TO ENTER INTO BINDING CONTRACTS
PURSUANT TO THE LAWS OF SUCH STATE; OR

II.               A CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP, TRUST,
QUALIFIED PLAN OR OTHER ENTITY, IT IS FORMED AND VALIDLY SUBSISTING UNDER THE
LAWS OF ITS JURISDICTION OF FORMATION, IT IS AUTHORIZED AND QUALIFIED TO BECOME
A HOLDER OF SECURITIES, IT HAS NOT BEEN FORMED FOR THE SOLE PURPOSE OF ACQUIRING
THE SECURITIES, AND THE PERSON SIGNING THIS SUBSCRIPTION AGREEMENT ON ITS BEHALF
HAS BEEN DULY AUTHORIZED TO DO SO.


(G)           ANY INFORMATION WHICH THE UNDERSIGNED HAS HERETOFORE FURNISHED AND
HEREWITH FURNISHES TO THE COMPANY WITH RESPECT TO THE UNDERSIGNED’S FINANCIAL
POSITION AND BUSINESS EXPERIENCE IS CORRECT AND COMPLETE AS OF THE DATE OF THIS
SUBSCRIPTION AGREEMENT AND IF THERE SHOULD BE ANY MATERIAL CHANGE IN SUCH
INFORMATION PRIOR TO ISSUANCE TO THE UNDERSIGNED OF SECURITIES, THE UNDERSIGNED
WILL IMMEDIATELY FURNISH SUCH REVISED OR CORRECTED INFORMATION TO THE COMPANY.

3


--------------------------------------------------------------------------------



(H)           THE UNDERSIGNED ACKNOWLEDGES THAT THE UNDERSIGNED HAS NOT
PURCHASED THE SECURITIES AS A RESULT OF ANY GENERAL SOLICITATION OR GENERAL
ADVERTISING.


(I)            THE UNDERSIGNED’S OVERALL COMMITMENT TO INVESTMENTS WHICH ARE NOT
READILY MARKETABLE IS NOT DISPROPORTIONATE TO THE UNDERSIGNED’S NET WORTH, AND
THE UNDERSIGNED’S PROSPECTIVE INVESTMENT IN THE COMPANY WILL NOT CAUSE SUCH
OVERALL COMMITMENT TO BECOME EXCESSIVE.


(J)            NOTHING CONTAINED HEREIN SHOULD BE CONSTRUED AS TAX ADVICE TO THE
UNDERSIGNED; AND THE UNDERSIGNED REPRESENTS AND WARRANTS THAT THE UNDERSIGNED
HAS SECURED INDEPENDENT TAX ADVICE RELATED TO ITS PURCHASE OF THE SECURITIES AND
THE UNDERLYING SECURITIES OF THE COMPANY; THAT THE SECURITIES ARE SPECULATIVE
INVESTMENTS WHICH INVOLVE A HIGH DEGREE OF RISK, INCLUDING, WITHOUT LIMITATION,
THE RISK OF LOSS OF THE UNDERSIGNED’S ENTIRE INVESTMENT; AND THAT NO
GOVERNMENTAL AGENCY HAS MADE ANY FINDING OR DETERMINATION AS TO THE FAIRNESS OF
THE INVESTMENT, NOR ANY RECOMMENDATION OR ENDORSEMENT OF THE SECURITIES.


(K)           THE ENTERING INTO OF THIS SUBSCRIPTION AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY WILL NOT RESULT IN THE VIOLATION OF ANY OF THE
TERMS AND PROVISIONS OF ANY LAW APPLICABLE TO, OR THE CONSTATING DOCUMENTS OF,
THE UNDERSIGNED OR OF ANY AGREEMENT, WRITTEN OR ORAL, TO WHICH THE UNDERSIGNED
MAY BE A PARTY OR BY WHICH THE UNDERSIGNED IS BOUND.


(L)            THE UNDERSIGNED:

I.                  HAS BEEN FURNISHED WITH, HAS CAREFULLY READ AND UNDERSTANDS
THE MEMORANDUM AND THIS SUBSCRIPTION AGREEMENT, AND HAS RELIED SOLELY ON THE
INFORMATION INCLUDED THEREIN AND HEREIN;

II.               HAS BEEN GIVEN THE OPPORTUNITY TO ASK QUESTIONS OF AND RECEIVE
ANSWERS FROM THE COMPANY CONCERNING THE TERMS AND CONDITIONS OF THE OFFERING,
AND HAS BEEN GIVEN THE OPPORTUNITY TO OBTAIN SUCH ADDITIONAL INFORMATION
NECESSARY FOR THE UNDERSIGNED TO EVALUATE THE MERITS AND RISKS OF INVESTMENT IN
THE SECURITIES TO THE EXTENT THAT THE COMPANY POSSESSES SUCH INFORMATION OR CAN
ACQUIRE IT WITHOUT UNREASONABLE EFFORT OR EXPENSE AND SUCH INFORMATION HAS NOT
BEEN FURNISHED WITH ANY OTHER OFFERING LITERATURE EXCEPT AS REFERRED TO HEREIN;

III.            HAS NOT RELIED ON ANY ORAL REPRESENTATION, WARRANTY OR
INFORMATION IN CONNECTION WITH THE OFFERING FROM THE COMPANY, OR ANY OFFICER,
EMPLOYEE, AGENT, REPRESENTATIVE OR AFFILIATE OF THE COMPANY;

IV.           HAS DETERMINED THE SECURITIES ARE A SUITABLE INVESTMENT FOR THE
UNDERSIGNED AND THAT AT THIS TIME THE UNDERSIGNED CAN BEAR A COMPLETE LOSS OF
THE UNDERSIGNED’S ENTIRE INVESTMENT THEREIN;

V.              MUST BEAR THE SUBSTANTIAL ECONOMIC RISKS OF THE INVESTMENT IN
THE SECURITIES INDEFINITELY BECAUSE THE SECURITIES MAY NOT BE SOLD OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE; AND

VI.           HAS SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS
MATTERS THAT THE UNDERSIGNED IS CAPABLE OF EVALUATING THE MERITS AND RISKS OF
THE UNDERSIGNED’S INVESTMENT IN THE SECURITIES.

4


--------------------------------------------------------------------------------



(M)          TO THE EXTENT THAT THE UNDERSIGNED HAS NOT SOUGHT SPECIFIC
INFORMATION REGARDING THE COMPANY, THE OFFERING OR THE SECURITIES, THE
UNDERSIGNED REPRESENTS THAT IT HAD NO INTEREST IN DOING SO AND THAT SUCH MATTERS
ARE NOT MATERIAL TO THE UNDERSIGNED IN CONNECTION WITH AN INVESTMENT IN THE
SECURITIES.


(N)           THE UNDERSIGNED AGREES TO NOTIFY THE COMPANY UPON THE OCCURRENCE
OF ANY EVENT WHICH WOULD CAUSE ANY OF THE UNDERSIGNED’S FOREGOING
REPRESENTATIONS OR WARRANTIES TO BE FALSE OR INCORRECT.


(O)           THE UNDERSIGNED ACKNOWLEDGES AND AGREES THAT THE FOREGOING
ACKNOWLEDGMENTS, REPRESENTATIONS, WARRANTIES AND AGREEMENTS SHALL SURVIVE THE
CLOSING AT WHICH THE SECURITIES ARE ISSUED.


4.              SUBSCRIPTION IRREVOCABLE BY SUBSCRIBER BUT SUBJECT TO ACCEPTANCE
OR REJECTION BY THE COMPANY


A.               THIS SUBSCRIPTION AGREEMENT IS NOT, AND SHALL NOT BE, REVOCABLE
BY THE PURCHASER. THE PURCHASER INTENDS TO BE LEGALLY BOUND BY THIS SUBSCRIPTION
AGREEMENT.


B.              THE COMPANY, IN ITS SOLE DISCRETION, HAS THE RIGHT TO ACCEPT OR
REJECT THIS SUBSCRIPTION, IN WHOLE OR IN PART, FOR ANY REASON WHATSOEVER. IF
THIS SUBSCRIPTION IS REJECTED IN WHOLE OR THE OFFERING IS TERMINATED, ALL FUNDS
RECEIVED FROM THE PURCHASER WILL BE RETURNED WITHOUT INTEREST, EXPENSE OR
DEDUCTION, AND THIS SUBSCRIPTION AGREEMENT SHALL THEREAFTER BE OF NO FURTHER
FORCE OR EFFECT.  IF THIS SUBSCRIPTION IS REJECTED IN PART, THE FUNDS FOR THE
REJECTED PORTION OF THIS SUBSCRIPTION WILL BE RETURNED WITHOUT INTEREST, EXPENSE
OR DEDUCTION, AND THIS SUBSCRIPTION AGREEMENT WILL CONTINUE IN FULL FORCE AND
EFFECT TO THE EXTENT THIS SUBSCRIPTION WAS ACCEPTED.


5.              DEPOSIT OF FUNDS

When accepted and upon closing of the Offering, the amounts of all subscriptions
will be immediately available for use by the Company. Until the closing of the
Offering, the Company may invest the amounts of subscriptions in short term
investment grade securities.


6.              BLUE SKY QUALIFICATION

The purchase of Securities under this Subscription Agreement is expressly
conditioned upon the exemption from qualification of the offer and sale of the
Securities under applicable Federal and state securities laws. The Company shall
not be required to qualify this transaction under the securities laws of any
jurisdiction and, should qualification be necessary, the Company shall be
released from any and all obligations to maintain its offer, and may rescind any
sale contracted, in such jurisdiction.


7.              AGREEMENT TO INDEMNIFY AND HOLD HARMLESS

The undersigned agrees to indemnify and hold harmless the Company, its
affiliates and their respective directors, officers, employees, agents, members,
controlling persons and representatives (the Company and each such person, an
“Indemnified Party,” and collectively, the “Indemnified Parties”), from and
against any and all losses, claims, damages, liabilities and expenses whatsoever
(including, but not limited to, any and all expenses whatsoever reasonably
incurred investigating, preparing or defending against any litigation commenced
or threatened or any claim whatsoever), joint or several, as incurred, to which
any such Indemnified Parties may

5


--------------------------------------------------------------------------------


become subject under any applicable United States federal or state law or the
laws of any other domestic or foreign jurisdiction, or otherwise, and related to
or arising out of or based upon any false representation, warranty or
acknowledgment, or breach or failure by the undersigned to comply with any
covenant or agreement made by the undersigned herein or in any other document
furnished by the undersigned to any of the foregoing in connection with the
Offering and the transactions contemplated thereby.


8.              GOVERNING LAW, ETC.

This Subscription Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York applicable to agreements made and to be
performed wholly within such State, without giving effect to conflicts of law
principles. This Subscription Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument. All captions and section
headings are for convenience only. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, neuter, singular or plural, as
the identity of the person or persons or entity or entities may require. This
Subscription Agreement is not transferable or assignable by the Purchaser. If
the Purchaser is more than one person, the obligations of the Purchaser shall be
joint and several and the representations, warranties and agreements herein
contained shall be deemed to be made by and be binding upon each such person and
each such person’s heirs, executors, administrators and successors and assigns.

[Certification Page Follows]

6


--------------------------------------------------------------------------------


ACCREDITED INVESTOR CERTIFICATION

(Please initial one of the following  statements)

A.                                   INDIVIDUAL INVESTORS.  THE UNDERSIGNED
HEREBY CERTIFIES THAT HE OR SHE IS AN ACCREDITED INVESTOR BECAUSE HE OR SHE:

1.                                                   had individual income
(exclusive of any income earned by their spouse) of more than $200,000 in each
of the most recent two years and reasonably expects to have an individual income
in excess of $200,000 for the current year.

2.                                                   had joint income with their
spouse in excess of $300,000 in each of the most recent two years and reasonably
expect to have joint income with their spouse in excess of $300,000 for the
current year.

3.                                                   has an individual net
worth, or with their spouse has a joint net worth, in excess of $1,000,000.

4.                                                   is a director or executive
officer of the Company.

B.                                     PARTNERSHIPS, CORPORATIONS, TRUSTS OR
OTHER ENTITIES.  THE UNDERSIGNED HEREBY CERTIFIES THAT IT IS AN ACCREDITED
INVESTOR BECAUSE IT IS:

1.                                                   an “employee benefit plan”
(within the meaning of ERISA) with total assets in excess of $5,000,000.

2.                                                   an “employee benefit plan”
(within the meaning of ERISA) whose investment decisions are made by a plan
fiduciary (as defined in Section 3(21) of ERISA) which is either a bank, savings
and loan association, insurance company or registered investment adviser.

3.                                                   a self-directed “employee
benefit plan” (within the meaning of ERISA) whose investment decisions are made
solely by persons that are accredited investors.

4.                                                   an organization described
in Section 501(c)(3) of the Internal Revenue Code of 1986, not formed for the
specific purpose of acquiring the Securities, with total assets in excess of
$5,000,000.

5.                                                   a corporation, partnership
or Massachusetts or similar business trust, not formed for the specific purpose
of acquiring the Securities, with total assets in excess of $5,000,000.

6.                                                   a trust, not formed for the
specific purpose of acquiring the Securities, with total assets in excess of
$5,000,000, whose purchase is directed by a person who has such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of an investment in the Securities.

7.                                                   a bank (as defined under
Section 3(a)(2) of the Securities Act) or a savings and loan association or
other institution (as defined in Section 3(a)(5)(A) of the Securities Act)
whether acting in its individual or fiduciary capacity.

8.                                                   a broker dealer registered
pursuant to Section 15 of the Exchange Act.

9.                                                   an insurance company (as
defined in Section 2(a)(13) of the Securities Act).

7


--------------------------------------------------------------------------------


10.                                             an investment company registered
under the Investment Company Act of 1940, or a business development company as
defined in Section 2(a)(48) that Act.

11.                                             a Small Business Investment
Company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958.

12.                                             a plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, with total assets in excess of $5,000,000.

13.                                             a private business development
company (as defined in Section 202(a)(22) of the Investment Advisers Act of
1940).

14.                                             an entity in which all of the
equity owners are accredited investors.

8


--------------------------------------------------------------------------------


SUBSCRIPTION SIGNATURE PAGE

Private Placement of Series C Convertible Preferred Stock and Warrants

of

Xplore Technologies Corp.

The undersigned, desiring to purchase shares of Series C Convertible Preferred
Stock and Warrants of the Company pursuant to the terms of the Memorandum and
this Subscription Agreement, hereby agrees to all the terms of this Subscription
Agreement and, upon acceptance of the Subscription Agreement by the Company,
agrees to be bound by the terms and provisions thereof.

By executing this Subscription Signature Page, the undersigned hereby:

A.                                   EXECUTES, ADOPTS AND AGREES TO ALL TERMS,
CONDITIONS AND REPRESENTATIONS OF THIS SUBSCRIPTION AGREEMENT, AND

B.                                     SUBSCRIBES FOR                     
UNITS, AT A PURCHASE PRICE OF $0.50 PER UNIT, EACH UNIT CONSISTING OF ONE SHARE
OF SERIES C CONVERTIBLE PREFERRED STOCK AND ONE WARRANT TO PURCHASE ONE-HALF OF
ONE SHARE OF COMMON STOCK OF THE COMPANY AT AN EXERCISE PRICE OF $0.50 PER
SHARE.

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 

 

 

Print Name

 

Print Name

 

 

 

 

 

 

 

 

 

Signature of Purchaser

 

Signature of Purchaser

 

 

 

 

 

 

 

 

 

Social Security Number

 

Social Security Number

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

9


--------------------------------------------------------------------------------


If the Purchaser is a PARTNERSHIP, CORPORATION, TRUST, LIMITED LIABILITY
PARTNERSHIP or LIMITED LIABILITY COMPANY:

 

 

 

 

Name of Partnership, Corporation,
Trust, LLP or LLC

 

Federal Taxpayer
Identification Number

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

 

ACCEPTED AND AGREED TO:

this          day of                     , 2007

XPLORE TECHNOLOGIES CORP.

 

 

By:

 

 

 

Michael J. Rapisand

 

Chief Financial Officer

 

10


--------------------------------------------------------------------------------